Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 1 of 14 Page ID #:152



   1   XAVIER BECERRA
       Attorney General of California
   2   ELIZABETH S. ANGRES
       Supervising Deputy Attorney General
   3   PAUL F. ARENTZ
       Deputy Attorney General
   4   State Bar No. 166748
        300 South Spring Street, Suite 1702
   5    Los Angeles, CA 90013
        Telephone: (213) 269-6503
   6    Fax: (916) 731-2120
        E-mail: Paul.Arentz@doj.ca.gov
   7   Attorneys for Defendants
       State of California acting by and through
   8   the California Highway Patrol and
       Officer Samantha Diaz-Durazo
   9
  10                      IN THE UNITED STATES DISTRICT COURT
  11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12
  13   STEVEN D'BRAUNSTEIN,                         Case No. 8:19-cv-01553 JVS (KESx)
  14                                   Plaintiff, ORDER RE STIPULATED
                                                  PROTECTIVE ORDER
  15                v.
  16                                                Judge:        Hon. James V. Selna
       CALIFORNIA HIGHWAY                           Trial Date: October 20, 2020
  17   PATROL, CALIFORNAI                           Action Filed: 6/3/2019
       HIGHWAY PATROL OFFICER
  18   SAMANTHA DIAZ DURAZO AND
       DOES 1 THROUGH 100,
  19   INCLUSIVE,
  20                                Defendants.
  21
  22   1.    A.     PURPOSES AND LIMITATIONS
  23         Discovery in this action is likely to involve production of confidential,
  24   proprietary, or private information for which special protection from public
  25   disclosure and from use for any purpose other than prosecuting this litigation may
  26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  27   enter the following Stipulated Protective Order. The parties acknowledge that this
  28   Order does not confer blanket protections on all disclosures or responses to

                                                1
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 2 of 14 Page ID #:153



   1   discovery and that the protection it affords from public disclosure and use extends
   2   only to the limited information or items that are entitled to confidential treatment
   3   under the applicable legal principles. The parties further acknowledge, as set forth
   4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   5   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   6   procedures that must be followed and the standards that will be applied when a
   7   party seeks permission from the court to file material under seal.
   8                B.     GOOD CAUSE STATEMENT
   9         Defendants State of California acting by and through the California Highway
  10   Patrol and Officer Samantha Diaz-Durazo of the California Highway Patrol (CHP)
  11   may be producing reports obtained from the California Law Enforcement
  12   Telecommunications System (CLETS), which reports are generally unavailable to
  13   the public. The disclosure of this information to the public may jeopardize the
  14   security of CLETS, the effectiveness of law enforcement efforts that rely on
  15   CLETS, and the safety of law enforcement officers using CLETS. In addition,
  16   defendants may be producing documents concerning its confidential internal
  17   policies, which documents are generally unavailable to the public. The disclosure of
  18   this information may jeopardize the security of the State’s operations, and
  19   jeopardize the safety of peace officers. Defendants may also be producing
  20   documents that contain personal and confidential information regarding individuals
  21   which information is generally unavailable to the public. The disclosure of this
  22   information to the public may violate those individuals’ privacy rights. Defendants
  23   may be producing investigation reports, or other confidential information, which
  24   are generally unavailable to the public, the disclosure of which could violate
  25   individuals’ privacy rights and jeopardize the safety of officers.
  26         Accordingly, to expedite the flow of information, to facilitate the prompt
  27   resolution of disputes over confidentiality of discovery materials, to adequately
  28   protect information the parties are entitled to keep confidential, to ensure that the
                                                 2
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 3 of 14 Page ID #:154



   1   parties are permitted reasonable necessary uses of such material in preparation for
   2   and in the conduct of trial, to address their handling at the end of the litigation, and
   3   serve the ends of justice, a protective order for such information is justified in this
   4   matter. It is the intent of the parties that information will not be designated as
   5   confidential for tactical reasons and that nothing be so designated without a good
   6   faith belief that it has been maintained in a confidential, non-public manner, and
   7   there is good cause why it should not be part of the public record of this case.
   8        2.    DEFINITIONS
   9              2.1 Action: Steven D'Braunstein v. California Higway Patrol, et al.., a
  10   United States District Court for the Central District of California case number 8:19-
  11   cv-01553 JVS (KESx).
  12              2.2 Challenging Party: a Party or Non-Party that challenges the
  13   designation of information or items under this Order.
  14              2.3 “CONFIDENTIAL” Information or Items: information (regardless
  15   of how it is generated, stored or maintained) or tangible things that qualify for
  16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  17   the Good Cause Statement.
  18              2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
  19   their support staff).
  20              2.5 Designating Party: a Party or Non-Party that designates information
  21   or items that it produces in disclosures or in responses to discovery as
  22   “CONFIDENTIAL.”
  23              2.6 Disclosure or Discovery Material: all items or information,
  24   regardless of the medium or manner in which it is generated, stored, or maintained
  25   (including, among other things, testimony, transcripts, and tangible things), that are
  26   produced or generated in disclosures or responses to discovery in this matter.
  27
  28
                                                  3
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 4 of 14 Page ID #:155



   1             2.7 Expert: a person with specialized knowledge or experience in a
   2   matter pertinent to the litigation who has been retained by a Party or its counsel to
   3   serve as an expert witness or as a consultant in this Action.
   4             2.8 House Counsel: attorneys who are employees of a party to this
   5   Action. House Counsel does not include Outside Counsel of Record or any other
   6   outside counsel.
   7             2.9 Non-Party: any natural person, partnership, corporation, association,
   8   or other legal entity not named as a Party to this action.
   9             2.10 Outside Counsel of Record: attorneys who are not employees of a
  10   party to this Action but are retained to represent or advise a party to this Action and
  11   have appeared in this Action on behalf of that party or are affiliated with a law firm
  12   which has appeared on behalf of that party, and includes support staff.
  13             2.11 Party: any party to this Action, including all of its officers,
  14   directors, employees, consultants, retained experts, and Outside Counsel of Record
  15   (and their support staffs).
  16             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  17   Discovery Material in this Action.
  18             2.13 Professional Vendors: persons or entities that provide litigation
  19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  21   and their employees and subcontractors.
  22             2.14 Protected Material: any Disclosure or Discovery Material that is
  23   designated as “CONFIDENTIAL.”
  24             2.15 Receiving Party: a Party that receives Disclosure or Discovery
  25   Material from a Producing Party.
  26        3.   SCOPE
  27        The protections conferred by this Stipulation and Order cover not only
  28   Protected Material (as defined above), but also (1) any information copied or
                                                 4
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 5 of 14 Page ID #:156



   1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   2   compilations of Protected Material; and (3) any testimony, conversations, or
   3   presentations by Parties or their Counsel that might reveal Protected Material.
   4        Any use of Protected Material at trial shall be governed by the orders of the
   5   trial judge. This Order does not govern the use of Protected Material at trial.
   6        4.   DURATION
   7        Even after final disposition of this litigation, the confidentiality obligations
   8   imposed by this Order shall remain in effect until a Designating Party agrees
   9   otherwise in writing or a court order otherwise directs. Final disposition shall be
  10   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
  11   with or without prejudice; and (2) final judgment herein after the completion and
  12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  13   including the time limits for filing any motions or applications for extension of time
  14   pursuant to applicable law.
  15        5.   DESIGNATING PROTECTED MATERIAL
  16             5.1 Exercise of Restraint and Care in Designating Material for
  17   Protection. Each Party or Non-Party that designates information or items for
  18   protection under this Order must take care to limit any such designation to specific
  19   material that qualifies under the appropriate standards. The Designating Party must
  20   designate for protection only those parts of material, documents, items, or oral or
  21   written communications that qualify so that other portions of the material,
  22   documents, items, or communications for which protection is not warranted are not
  23   swept unjustifiably within the ambit of this Order.
  24        Mass, indiscriminate, or routinized designations are prohibited. Designations
  25   that are shown to be clearly unjustified or that have been made for an improper
  26   purpose (e.g., to unnecessarily encumber the case development process or to
  27   impose unnecessary expenses and burdens on other parties) may expose the
  28   Designating Party to sanctions.
                                                 5
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 6 of 14 Page ID #:157



   1        If it comes to a Designating Party’s attention that information or items that it
   2   designated for protection do not qualify for protection, that Designating Party must
   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4               5.2 Manner and Timing of Designations. Except as otherwise provided
   5   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   7   under this Order must be clearly so designated before the material is disclosed or
   8   produced.
   9        Designation in conformity with this Order requires:
  10        (a) for information in documentary form (e.g., paper or electronic documents,
  11   but excluding transcripts of depositions or other pretrial or trial proceedings), that
  12   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
  13   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
  14   material. If only a portion or portions of the material on a page qualifies for
  15   protection, the Producing Party also must clearly identify the protected portion(s)
  16   (e.g., by making appropriate markings in the margins).
  17        A Party or Non-Party that makes original documents available for inspection
  18   need not designate them for protection until after the inspecting Party has indicated
  19   which documents it would like copied and produced. During the inspection and
  20   before the designation, all of the material made available for inspection shall be
  21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  22   documents it wants copied and produced, the Producing Party must determine
  23   which documents, or portions thereof, qualify for protection under this Order. Then,
  24   before producing the specified documents, the Producing Party must affix the
  25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  26   portion or portions of the material on a page qualifies for protection, the Producing
  27   Party also must clearly identify the protected portion(s) (e.g., by making
  28   appropriate markings in the margins).
                                                 6
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 7 of 14 Page ID #:158



   1        (b) for testimony given in depositions that the Designating Party identify the
   2   Disclosure or Discovery Material on the record, before the close of the deposition
   3   all protected testimony.
   4        (c) for information produced in some form other than documentary and for any
   5   other tangible items, that the Producing Party affix in a prominent place on the
   6   exterior of the container or containers in which the information is stored the legend
   7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   8   protection, the Producing Party, to the extent practicable, shall identify the
   9   protected portion(s).
  10             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  11   failure to designate qualified information or items does not, standing alone, waive
  12   the Designating Party’s right to secure protection under this Order for such
  13   material. Upon timely correction of a designation, the Receiving Party must make
  14   reasonable efforts to assure that the material is treated in accordance with the
  15   provisions of this Order.
  16        6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  18   designation of confidentiality at any time that is consistent with the Court’s
  19   Scheduling Order.
  20             6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  21   resolution process under Local Rule 37.1 et seq.
  22             6.3 The burden of persuasion in any such challenge proceeding shall be
  23   on the Designating Party. Frivolous challenges, and those made for an improper
  24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  25   parties) may expose the Challenging Party to sanctions. Unless the Designating
  26   Party has waived or withdrawn the confidentiality designation, all parties shall
  27   continue to afford the material in question the level of protection to which it is
  28
                                                 7
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 8 of 14 Page ID #:159



   1   entitled under the Producing Party’s designation until the Court rules on the
   2   challenge.
   3        7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   4                7.1 Basic Principles. A Receiving Party may use Protected Material that
   5   is disclosed or produced by another Party or by a Non-Party in connection with this
   6   Action only for prosecuting, defending, or attempting to settle this Action. Such
   7   Protected Material may be disclosed only to the categories of persons and under the
   8   conditions described in this Order. When the Action has been terminated, a
   9   Receiving Party must comply with the provisions of section 13 below (FINAL
  10   DISPOSITION).
  11        Protected Material must be stored and maintained by a Receiving Party at a
  12   location and in a secure manner that ensures that access is limited to the persons
  13   authorized under this Order.
  14                7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
  15   otherwise ordered by the court or permitted in writing by the Designating Party, a
  16   Receiving Party may disclose any information or item designated
  17   “CONFIDENTIAL” only to:
  18                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  19   well asemployees of said Outside Counsel of Record to whom it is reasonably
  20   necessary to disclose the information for this Action;
  21                (b) the officers, directors, and employees (including House Counsel) of
  22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  23                (c) Experts (as defined in this Order) of the Receiving Party to whom
  24   disclosure is reasonably necessary for this Action and who have signed the
  25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  26                (d) the court and its personnel;
  27                (e) court reporters and their staff;
  28
                                                    8
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 9 of 14 Page ID #:160



   1             (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4             (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   9   will not be permitted to keep any confidential information unless they sign the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11   agreed by the Designating Party or ordered by the court. Pages of transcribed
  12   deposition testimony or exhibits to depositions that reveal Protected Material may
  13   be separately bound by the court reporter and may not be disclosed to anyone
  14   except as permitted under this Stipulated Protective Order; and
  15             (i) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17        8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
  18   PRODUCED IN OTHER LITIGATION
  19        If a Party is served with a subpoena or a court order issued in other litigation
  20   that compels disclosure of any information or items designated in this Action as
  21   “CONFIDENTIAL,” that Party must:
  22             (a) promptly notify in writing the Designating Party. Such notification
  23   shall include a copy of the subpoena or court order;
  24             (b) promptly notify in writing the party who caused the subpoena or order
  25   to issue in the other litigation that some or all of the material covered by the
  26   subpoena or order is subject to this Protective Order. Such notification shall include
  27   a copy of this Stipulated Protective Order; and
  28
                                                 9
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 10 of 14 Page ID #:161



   1             (c) cooperate with respect to all reasonable procedures sought to be
   2   pursued by the Designating Party whose Protected Material may be affected.
   3        If the Designating Party timely seeks a protective order, the Party served with
   4   the subpoena or court order shall not produce any information designated in this
   5   action as “CONFIDENTIAL” before a determination by the court from which the
   6   subpoena or order issued, unless the Party has obtained the Designating Party’s
   7   permission. The Designating Party shall bear the burden and expense of seeking
   8   protection in that court of its confidential material and nothing in these provisions
   9   should be construed as authorizing or encouraging a Receiving Party in this Action
  10   to disobey a lawful directive from another court.
  11        9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  12   PRODUCED IN THIS LITIGATION
  13             (a) The terms of this Order are applicable to information produced by a
  14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  15   produced by Non-Parties in connection with this litigation is protected by the
  16   remedies and relief provided by this Order. Nothing in these provisions should be
  17   construed as prohibiting a Non-Party from seeking additional protections.
  18             (b) In the event that a Party is required, by a valid discovery request, to
  19   produce a Non-Party’s confidential information in its possession, and the Party is
  20   subject to an agreement with the Non-Party not to produce the Non-Party’s
  21   confidential information, then the Party shall:
  22             (1) promptly notify in writing the Requesting Party and the Non-Party
  23   that some or all of the information requested is subject to a confidentiality
  24   agreement with a Non-Party;
  25             (2) promptly provide the Non-Party with a copy of the Stipulated
  26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  27   specific description of the information requested; and
  28
                                                10
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 11 of 14 Page ID #:162



   1              (3) make the information requested available for inspection by the Non-
   2   Party, if requested.
   3             (c) If the Non-Party fails to seek a protective order from this court within
   4   14 days of receiving the notice and accompanying information, the Receiving Party
   5   may produce the Non-Party’s confidential information responsive to the discovery
   6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   7   not produce any information in its possession or control that is subject to the
   8   confidentiality agreement with the Non-Party before a determination by the court.
   9   Absent a court order to the contrary, the Non-Party shall bear the burden and
  10   expense of seeking protection in this court of its Protected Material.
  11        10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  12        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  13   Protected Material to any person or in any circumstance not authorized under this
  14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  15   writing the Designating Party of the unauthorized disclosures, (b) use its best
  16   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  17   person or persons to whom unauthorized disclosures were made of all the terms of
  18   this Order, and (d) request such person or persons to execute the “Acknowledgment
  19   and Agreement to Be Bound” that is attached hereto as Exhibit A.
  20        11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21   PROTECTED MATERIAL
  22        When a Producing Party gives notice to Receiving Parties that certain
  23   inadvertently produced material is subject to a claim of privilege or other
  24   protection, the obligations of the Receiving Parties are those set forth in Federal
  25   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  26   whatever procedure may be established in an e-discovery order that provides for
  27   production without prior privilege review. Pursuant to Federal Rule of Evidence
  28   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                11
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 12 of 14 Page ID #:163



   1   of a communication or information covered by the attorney-client privilege or work
   2   product protection, the parties may incorporate their agreement in the stipulated
   3   protective order submitted to the court.
   4        12. MISCELLANEOUS
   5             12.1 Right to Further Relief. Nothing in this Order abridges the right of
   6   any person to seek its modification by the Court in the future.
   7             12.2 Right to Assert Other Objections. By stipulating to the entry of this
   8   Protective Order no Party waives any right it otherwise would have to object to
   9   disclosing or producing any information or item on any ground not addressed in
  10   this Stipulated Protective Order. Similarly, no Party waives any right to object on
  11   any ground to use in evidence of any of the material covered by this Protective
  12   Order.
  13             12.3 Filing Protected Material. A Party that seeks to file under seal any
  14   Protected Material must comply with Civil Local Rule 79-5. Protected Material
  15   may only be filed under seal pursuant to a court order authorizing the sealing of the
  16   specific Protected Material at issue. If a Party's request to file Protected Material
  17   under seal is denied by the court, then the Receiving Party may file the information
  18   in the public record unless otherwise instructed by the court.
  19         13. FINAL DISPOSITION
  20        After the final disposition of this Action, as defined in paragraph 4, within 60
  21   days of a written request by the Designating Party, each Receiving Party must
  22   return all Protected Material to the Producing Party or destroy such material. As
  23   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  24   compilations, summaries, and any other format reproducing or capturing any of the
  25   Protected Material. Whether the Protected Material is returned or destroyed, the
  26   Receiving Party must submit a written certification to the Producing Party (and, if
  27   not the same person or entity, to the Designating Party) by the 60 day deadline that
  28   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                  12
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 13 of 14 Page ID #:164



   1   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   2   copies, abstracts, compilations, summaries or any other format reproducing or
   3   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   4   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   5   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   6   and trial exhibits, expert reports, attorney work product, and consultant and expert
   7   work product, even if such materials contain Protected Material. Any such archival
   8   copies that contain or constitute Protected Material remain subject to this Protective
   9   Order as set forth in Section 4 (DURATION).
  10   //
  11   //
  12   //
  13   //
  14   //
  15   //
  16   //
  17   //
  18   //
  19   //
  20   //
  21   //
  22   //
  23   //
  24   //
  25   //
  26   //
  27   //
  28
                                                 13
Case 8:19-cv-01553-JVS-KES Document 27 Filed 06/22/20 Page 14 of 14 Page ID #:165



   1        14. Any violation of this Order may be punished by any and all appropriate
   2   measures including, without limitation, contempt proceedings and/or monetary
   3   sanctions.
   4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   5     Dated: March 12, 2020                    CARRILLO LAW FIRM, LLP
   6
   7                                              /s/ Michael S. Carrillo
                                                  MICHAEL S. CARRILLO, ESQ.
   8                                              Attorneys for Plaintiff
                                                  Todd D’Braunstein
   9
         .
  10    Dated: March 12, 2020                     XAVIER BECERRA
                                                  Attorney General of California
  11                                              PAMELA J. HOLMES
                                                  Supervising Deputy Attorney General
  12
  13
  14                                              /S/ Paul F. Arentz
                                                  PAUL F. ARENTZ
  15                                              Deputy Attorney General
                                                  Attorneys for Defendants
  16                                              State of California acting by and
                                                  through the California Highway
  17                                              Patrol and Officer Samantha Diaz-
                                                  Durazo
  18
  19
  20          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

  21
  22   Dated: June 22, 2020                              __________________________
                                                         Hon. Karen E. Scott
  23
                                                         United States Magistrate Judge
  24
  25   LA2019502890
       54181719.docx
  26
  27
  28
                                             14
